           Case 3:20-cr-00280-BR         Document 33          Filed 06/24/21     Page 1 of 3




Jon Weiner, OSB #993944
jweiner@nw-attorneys.com
Law Office of Jon Weiner
1415 Commercial Street SE
Salem, OR 97302
Tel: (503) 399-7001
Fax: (503) 399-0745
Attorney for Defendant



                           IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON
                                      PORTLAND DIVISION




 UNITED STATES OF AMERICA,
                                                        Case No: 3:20-cr-00280-BR
                   Plaintiff,
                                                        SUPPLEMENTAL DECLARATION OF
                                                        JON WEINER IN SUPPORT OF
              v.                                        MOTION TO CONTINUE TRIAL

 TYLER JOHN GABRIEL,

                   Defendant.

 ____________________________________

I, Jon Weiner, counsel for Defendant, declare as follows:
1. I was appointed to represent Defendant Tyler Gabriel in the above-captioned matter on August
6, 2020.
2. I have communicated with Defendant regarding the previously filed motion to continue trial,
which is currently scheduled to commence June 29, 2021.
3. Defendant consents to continuance of trial and has agreed to waive his right to a speedy trial
through the next trial setting.


Page 1 of 2 SUPPLEMENTAL DECLARATION IN SUPPORT OF MOTION TO CONTINUE

                                        JON H. WEINER, Attorney at Law
                                              Law Office of Jon Weiner
                                    1415 Commercial Street SE, Salem, OR 97302
                                       Tel. (503)399-7001 Fax (503)399-0745
         Case 3:20-cr-00280-BR          Document 33          Filed 06/24/21     Page 2 of 3




I declare under penalty of perjury that the foregoing is true and accurate.


               DATED: June 24, 2021

                                                                 /s/ Jon Weiner __________
                                                                 Jon Weiner, OSB #993944
                                                                 Attorney for Defendant




Page 2 of 2 SUPPLEMENTAL DECLARATION IN SUPPORT OF MOTION TO CONTINUE

                                       JON H. WEINER, Attorney at Law
                                             Law Office of Jon Weiner
                                   1415 Commercial Street SE, Salem, OR 97302
                                      Tel. (503)399-7001 Fax (503)399-0745
         Case 3:20-cr-00280-BR         Document 33          Filed 06/24/21     Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that I have made service of the foregoing Declaration on the parties

herein by CM/ECF filing on June 24, 2021.



       DATED: June 24, 2021

                                                                /s/ Jon Weiner __________
                                                                Jon Weiner, OSB #993944
                                                                1415 Commercial Street SE
                                                                Salem, OR 97302
                                                                Tel: (503) 399-7001
                                                                Fax: (503) 399-0745
                                                                Attorney for Defendant




Page 1 of 1 CERTIFICATE OF SERVICE

                                      JON H. WEINER, Attorney at Law
                                            Law Office of Jon Weiner
                                  1415 Commercial Street SE, Salem, OR 97302
                                     Tel. (503)399-7001 Fax (503)399-0745
